Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 16, 2018

                                      No. 04-16-00721-CV

                     402 LONE STAR PROPERTY, LLC and Craig Otto,
                                     Appellants

                                                v.

                                    Barry L. BRADFORD,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       On February 27, 2018, this court denied Appellants’ motion for rehearing. A motion for
en banc reconsideration was due on March 14, 2018. See TEX. R. APP. P. 49.7.
       Before the due date, Appellants filed a motion for a thirty-day extension of time to file a
motion for en banc reconsideration.
       Appellants’ motion for extension of time is GRANTED. Appellants’ motion for en banc
reconsideration is due on April 13, 2018.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court